Mr. Justice Moore
delivered the opinion of the court.
1. This is a motion to dismiss an appeal. A decree in this suit was rendered by the Circuit Court of the State of Oregon for Hood River County. Desiring to secure a review of such determination, the defendants ’ counsel caused to be served a notice of appeal, and filed the same March 31, 1913. Eight days thereafter there was served and filed an undertaking on appeal, and no exceptions were taken to the sufficiency of the sureties thereon. The transcript on appeal was filed in this court at Salem, May 15, 1913, and it is insisted that the authenticated copy of the record of the cause should have been forwarded to Pendleton on or before May 5, 1913, at which time the next term of this court convened, after the appeal was perfected.
The question here presented was considered and determined adversely to the contention of plaintiffs’ counsel in the case of Pringle Falls Electric Power & Water Co. v. Patterson, 65 Or. 474 (128 Pac. 820), and the conclusion thus reached is controlling herein.
It follows that the motion should be denied, and it is so ordered. Motion to Dismiss Appeal Denied.